IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30301
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DEMARCUS JUNE, also known as June Bug,
also known as Antonio,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 97-CR-50079-6
                        --------------------
                          December 23, 2002
Before DAVIS, JONES and DENNIS, Circuit Judges.

PER CURIAM:*

          Demarcus June appeals the district court’s judgment that

revoked his supervised release and imposed a 48-month sentence.

June entered a guilty plea to a charge of conspiracy to distribute

and possess with intent to distribute five kilograms and more of a

mixture containing a detectable amount of cocaine and fifty grams

and more of a mixture containing a detectable amount of cocaine

base.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-30301
                                 -2-

          June contends that the evidence was insufficient to show

that he possessed a firearm, and he argues that the imposition of

the maximum sentence was error.      He contends that the district

court did not provide a written statement of the evidence relied

upon and the reasons for the revocation.       He asserts that the

district court ignored an admission that would have absolved June

and relied on hearsay evidence admitted over his objection.

          We review a decision to revoke supervised release for an

abuse of discretion.    United States v. McCormick, 54 F.3d 214, 219

(5th Cir. 1995).   June’s challenge to the revocation is without

merit. The district court was required to revoke June’s supervised

release because he admitted that he tested positively for use of a

controlled substance.     18 U.S.C. § 3583(g)(1); United States v.

Kindred, 918 F.2d 485, 487 & n.3 (5th Cir. 1990).    June’s 48-month

sentence was within the proper range.      18 U.S.C. §§ 3559(a)(1),

3583(b)(1), 3583(e)(3); 21 U.S.C. § 841(b)(1)(A).

          The evidence sufficiently established that June possessed

a firearm, and June’s admission overwhelmingly established that he

violated the conditions of supervised release.      United States v.

Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994).     The admission of

hearsay was harmless, and the district court’s judgment includes

the implicit finding that the hearsay was reliable.    McCormick, 54

F.3d at 220-21 & n.15.     The lack of a written statement of the

evidence relied upon is harmless.    Id. at 220.   The district court

based its decision on a credibility determination to which we
                             No. 02-30301
                                  -3-

accord deference.   Id.   at 219.   The district court’s decision to

revoke June’s supervised release was not an abuse of discretion.

McCormick, 54 F.3d at 219.   Accordingly, the judgment is AFFIRMED.